Citation Nr: 0513921	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to September 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

In June 2003 and again in January 2004, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

In a May 2005 statement, the veteran's representative 
discussed the veteran's depression noted in the service 
records and his current depression and anxiety.  In March 
1992, the RO denied service connection for depression and 
informed the veteran in April 1992.  The recent discussion by 
the representative could be construed as an informal claim to 
reopen the veteran's request for service connection for 
depression, and the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004, 
January 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the June 1998 denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examination.  The 
appellant has had a personal hearing on appeal.  His 201 file 
has been secured.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on this issue.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and Regulations

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Evidence

The veteran claims that he has PTSD as a result of service.   
On VA examination in March 1997, the examiner noted that the 
claims file had been reviewed.  The veteran reported that 
during service in Saudi Arabia, he was involved in bagging 
dead bodies and that he witnessed people dying.  The examiner 
diagnosed PTSD and noted that the veteran had a history of 
dealing with corpses.  It was stated that it appeared that 
his symptomatology is related to his combat related trauma.  

VA outpatient treatment records show treatment for 
psychiatric complaints and diagnoses of PTSD beginning in 
1996.  

In a copy of an undated letter, a comrade of the veteran 
reported that he and the veteran were involved in clearing 
bunkers and moving out the enemy dead and alive as well as 
guarding prisoners.   He stated that they had to move dead 
animals with bombs exploding around them.  

In a May 1998 letter, U.S. Armed Services Center for Research 
of Unit Records (USACRUR) responded to the RO's request for 
information regarding the veteran's claim.  USACRUR forwarded 
a copy of a history showing the activities of the 2nd 
Battalion, 1st Air Defense Artillery for the Operation Desert 
Shield and Operation Desert Storm time frames.  It was stated 
that the history indicates that only Battery B went into Iraq 
and participated in search and destroy missions and that unit 
volunteers went on infantry patrols conducted by elements of 
the 10th Mountain Division.  It was reported that except for 
Btry B, all other elements of the 2nd Bn 1st ADA stayed in 
Saudi Arabia.  It was indicated that the veteran's records 
and Persian Gulf Registry state that he was a cook assigned 
to HHB and that therefore USACRUR was not able to document 
that the veteran assisted with enemy or friendly casualties 
in Kuwait.  

The veteran and his wife testified at a personal hearing at 
the RO.  He reported that while he was stationed in Saudi 
Arabia there were air strikes and that he went on destroy 
missions.  His wife testified as to his current behavior.  A 
complete transcript is of record.  

The veteran was examined by VA in September 2001.  The claims 
file was reviewed by the examiner.  The veteran's history was 
documented and his objective symptoms were noted.  The 
examiner found that it did not appear that the veteran met 
the criteria for a diagnosis of PTSD, but rather met the 
criteria for a diagnosis of adjustment disorder with mixed 
features.  The diagnosis was, adjustment disorder with 
depressed mood. 

Discussion

As noted above, a claim for service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  
The Board will first address the issue of a verified 
stressor.  

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

As noted, the veteran's stressors include bagging dead bodies 
and witnessing people dying while on temporary assignment 
with the 18th Airborne and the 10th Mountain Rangers.  The 
Board notes that the RO has attempted to confirm the 
veteran's stressors and was informed by USACRUR that that 
agency was unable to verify the veteran's claimed stressors.  
The veteran has offered testimony and a lay statement from a 
service comrade supporting his claim; however, the Board 
finds that the official documentation submitted by USACRUR 
should be given more weight in making a determination 
concerning stressor verification.  The determination made by 
USACRUR was based on a review of the veteran's service 
records and of the official histories pertaining to his 
service.  While the question of whether a proven stressor is 
sufficient to support a diagnosis of PTSD is a medical 
question, the question of whether an alleged stressor 
actually occurred is a question for VA adjudicators, and the 
matter of whether there is credible supporting evidence of a 
veteran's account of a stressor is a question of fact and 
credibility to be determined by the Board.  Thus, after a 
careful review of the evidence, the Board must conclude that 
a claimed stressor has not been verified by credible 
objective supporting evidence, and the veteran's claim for 
service connection therefore does not meet that requirements 
of 38 C.F.R. § 3.304(f).  The lack of any credible supporting 
evidence of a claimed stressor is the determinative factor in 
this case.  

The Board would also point out that the VA examiner has 
indicated in September 2001, that the veteran does not have 
PTSD.  That examiner diagnosed adjustment disorder with 
depressed mood, and stated that it did not appear that the 
veteran met the criteria for a diagnosis of PTSD.  On the 
other hand, on VA examination in March 1997, the examiner 
diagnosed PTSD, chronic, and stated that the veteran had a 
history of dealing with corpses.  It was noted that it 
appeared that his symptomatology is related to his combat-
related trauma.  In addition, PTSD has been diagnosed on 
several occasions on VA outpatient treatment.  There is thus 
contradicting evidence as to whether the veteran has PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  

The Board gives more weight to the September 2001 examiner's 
finding that the veteran does not have PTSD over the March 
1997 finding of PTSD.  It is noted that while both examiners 
had reviewed the claims file, the March 1997 examiner based 
his finding on a history provided by the veteran without a 
verified stressor. As noted above, a medical finding based on 
an inaccurate factual premise is not probative.  The 
September 2001 examiner had access to the USACRUR report and 
noted that attempts were made to verify the veteran's 
stressors which were unsuccessful.  

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


